Order entered January 18, 2017




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00811-CR

                      CHAZMON MONTREL BLACKSHEAR, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-58305-M

                                             ORDER
          Before the Court is appellant’s January 13, 2017 motion to extend time to file appellant’s

brief, motion to supplement the clerk’s record, and motion to supplement the court reporter’s

record.

          We GRANT the motion to extent we ORDER Felicia Pitre, Dallas County District Clerk

to file, within TEN DAYS of the date of this order, a supplemental clerk’s record that contains

copies of the July 29, 2016 Designation of Record on Appeal and the July 29, 2016 Request for

Court Reporter’s Notes.

          We also GRANT appellant’s motion to the extent that we ORDER court reporter

Belinda G. Baraka to file a supplemental reporter’s record from the plea of guilty/sentencing
hearing held August 6, 2013. If the hearing was not recorded, we ORDER Ms. Baraka to notify

the Court in writing, within FIFTEEN DAYS of the date of this order, of the same.

       Appellant’s brief will be due THIRTY DAYS after the supplemental clerk’s record and

supplemental reporter’s record are filed.

                                                  /s/     ADA BROWN
                                                          JUSTICE